DETAILED ACTION
This Office Action is taken in response to Applicants’ Amendment and Remarks filed on 12/3/2020.  
Allowable Subject Matter
1.	Claims 1-5, 7-14, 16-17, 19-21 are allowed as explained below.
Reasons for Allowance
2.	All independent claims substantially recite the limitation "wherein the organic layer comprises an epoxy compound and a compound having an oxetane group in an amount of 45 parts by weight to 145 parts by weight relative to 100 parts by weight of the epoxy compound".
None of the prior art teaches or suggests the above cited limitation in combination with other limitations in the claims, respectively.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is 571-270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAEHWAN OH/
Primary Examiner, Art Unit 2816